Citation Nr: 1626777	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  09-19 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for alcoholism.

2.  Entitlement to service connection for chronic anemia to include as secondary to service-connected hepatitis C.

3.  Entitlement to an initial compensable disability rating for hepatitis C.

4.  Entitlement to an effective date earlier than August 28, 2001 for the award of service connection for hepatitis C.

5.  Entitlement to a disability rating in excess of 10 percent for hypertension.

6.  Entitlement to a disability rating in excess of 10 percent for a left inguinal hernia.

7.  Entitlement to a disability rating in excess of 20 percent for a bilateral hearing loss disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from April 1961 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, a March 2008 decision increased the rating for service-connected hearing loss, and denied increased ratings for service-connected hernia and hypertension; the Veteran perfected his appeal in June 2009.  A July 2009 rating decision granted service connection for hepatitis C and established an effective date in August 2001; the Veteran perfected his appeal of the effective date in May 2010.  An April 2010 decision denied an increased rating for the service-connected hepatitis C, and denied service connection for anemia with chronic fatigue and pain; the Veteran perfected his appeal in October 2010. An August 2012 decision declined to reopen the previously denied claim of entitlement to service connection for alcoholism; the Veteran perfected his appeal in August 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran requested a Board hearing in his substantive appeals dated in June 2009, October 2010, and August 2014. Following the certification of the appeal to the Board, in February 2015, the Veteran requested to withdraw his request for a Board hearing, and instead requested a personal hearing before a RO Decision Review Officer (DRO) as to his claims on appeal.  Although a January 2011 DRO hearing was held on two issues (increased rating for hepatitis C and anemia), the Veteran has yet to have a hearing on the remaining issues before the Board. The Veteran has a right to a hearing.  38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 3.103(c), 20.700.  DRO hearings are scheduled by and held at the RO.  As such, the Board finds that remand is warranted in order for the Veteran to be afforded a DRO hearing at that RO. 

As the increased rating claims for hepatitis C and anemia may be affected by the outcome of the earlier effective date claim, they are considered inextricably intertwined with the remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a DRO at the  RO in Waco, Texas.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this letter in his claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




